                                                           Case 2:19-cv-00115-RFB-GWF Document 48 Filed 06/26/19 Page 1 of 4



                                                       1    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            bgriffith@swlaw.com
                                                       5    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.
                                                       6

                                                       7

                                                       8
                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                  DISTRICT OF NEVADA
                                                      10
                                                            ANDREW PERRONG, individually and on
                                                      11    behalf of all others similarly situated,               Case No.: 2:19-cv-00115-RFB-GWF
                                                      12                             Plaintiff,                    STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                   MODIFY BRIEFING SCHEDULE ON
Snell & Wilmer




                                                      13    v.
                    Las Vegas, Nevada 89169




                                                                                                                   SPERIAN ENERGY CORP’S MOTION
                         LAW OFFICES




                                                                                                                   TO STRIKE AFFIRMATIVE
                          702.784.5200




                                                      14    SPERIAN ENERGY CORP, a Nevada
                               L.L.P.




                                                            corporation, and ENERGY GROUP                          DEFENSES
                                                      15    CONSULTANTS, INC., a Kansas
                                                            corporation,                                           (First Request)
                                                      16
                                                                                     Defendants.
                                                      17
                                                            _____________________________________
                                                      18    TOMORROW ENERGY CORP fka
                                                            SPERIAN ENERGY CORP, a Nevada
                                                      19    corporation,
                                                      20                    Cross-Claimant and Third-Party
                                                                            Plaintiff,
                                                      21    v.
                                                      22    ENERGY GROUP CONULTANTS, INC., a
                                                            Kansas corporation,
                                                      23
                                                                            Cross-Defendant, and
                                                      24
                                                            ENERGY GROUP CONULTANTS, LLC, an
                                                      25    Ohio limited liability company,
                                                      26                     Third-Party Defendant.
                                                      27

                                                      28   ///


                                                                                                             -1-
                                                           4829-5280-3482
                                                           Case 2:19-cv-00115-RFB-GWF Document 48 Filed 06/26/19 Page 2 of 4



                                                       1             This Stipulation to Modify Briefing Schedule on Sperian Energy Corp.’s Motion to Strike
                                                       2   Affirmative Defenses (ECF No. 47) (“Motion to Strike”) is entered into as of the date below by and
                                                       3   between Energy Group Consultants, Inc. and Energy Group Consultants, LLC (collectively, the
                                                       4   “EGC Parties”) and Cross-Claimant and Third-Party Plaintiff Tomorrow Energy Corp fka Sperian
                                                       5   Energy Corp. ((“Sperian”) and together with EGC, the “Parties”). The Parties hereby stipulate to
                                                       6   extend the deadline for the EGC Parties to respond to Motion, for two weeks, from July 2, 2019 to
                                                       7   July 16, 2019. Sperian shall have an additional week to file its reply brief, making the reply brief
                                                       8   due on July 30, 2019.
                                                       9             This is the Parties’ first request to modify the briefing schedule on the Motion to Strike and
                                                      10   is not intended to cause any delay or prejudice to any party. The reason for the extension is that
                                                      11   the EGC Parties’ counsel will be out of town on vacation and will give the EGC Parties time to
                                                      12   evaluate and respond to the Motion to Strike. Sperian’s counsel has prior commitments and is
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   unavailable in the week following the proposed deadline for EGC’s opposition, and is unable to
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   accommodate the request for an extension by the EGC Parties’ counsel without receiving a
                               L.L.P.




                                                      15   corresponding extension of time for Sperian’s reply.
                                                      16             WHEREAS, the Parties stipulate and agree as follows:
                                                      17             The EGC Parties shall have until July 16, 2019 to respond to the Motion to Strike.
                                                      18             Sperian shall have until July 30, 2019 to file its reply in support of the Motion to Strike.
                                                      19    ///
                                                      20    ///
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -2-
                                                           4829-5280-3482
                                                           Case 2:19-cv-00115-RFB-GWF Document 48 Filed 06/26/19 Page 3 of 4



                                                       1    Dated: June 26, 2019                             Dated: June 26, 2019
                                                       2    SNELL & WILMER L.L.P.                            BLANK ROME LLP
                                                       3

                                                       4    By:    /s/ Blakeley E. Griffith                  By:    /s/ Harrison Brown
                                                            Blakeley E. Griffith (NV Bar No. 12386)          Ana Tagvoryan (admitted pro hac vice)
                                                       5    3883 Howard Hughes Parkway, Suite 1100           Harrison M. Brown (admitted pro hac vice)
                                                            Las Vegas, Nevada 89169                          BLANK ROME LLP
                                                       6                                                     2029 Century Park East, 6th Floor
                                                            Telephone: 702.784.5200                          Los Angeles, California 90067
                                                       7    Facsimile: 702.784.5252                          Telephone: 424.239.3400
                                                                                                             Facsimile: 424.239.3434
                                                       8    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.                                Gary E. Schnitzer (NV Bar No. 395)
                                                       9
                                                                                                             KRAVITZ, SCHNITZER & JOHNSON,
                                                      10                                                     CHTD.
                                                                                                             8985 S. Eastern Avenue, Suite 200
                                                      11                                                     Las Vegas, Nevada 89123
                                                                                                             Telephone: 702.362.6666
                                                      12                                                     Facsimile: 702.362.2203
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                             Attorneys for Defendant Tomorrow Energy
                         LAW OFFICES




                                                                                                             Corp fka Sperian Energy Corp
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16
                                                                                                       ORDER
                                                      17
                                                                     IT IS HEREBY ORDERED that the deadline for Defendants Energy Group Consultants,
                                                      18
                                                           Inc. and Energy Group Consultants, LLC (collectively, the “EGC Parties”) to respond to the Motion
                                                      19
                                                           to Strike of Cross-Claimant and Third-Party Plaintiff Tomorrow Energy Corp fka Sperian Energy
                                                      20
                                                           Corp. (“Sperian”) shall be July 16, 2019.
                                                      21
                                                                     IT IS HEREBY ORDERED that Sperian shall have until July 30, 2019 to file its reply in
                                                      22
                                                           support of the Motion to Strike.
                                                      23
                                                                                27th day of June 2019.
                                                                     DATED this _____
                                                      24
                                                                                                        _______________________________________
                                                      25                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           4829-5280-3482
                                                           Case 2:19-cv-00115-RFB-GWF Document 48 Filed 06/26/19 Page 4 of 4



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on June 26, 2019, I electronically filed the foregoing STIPULATION

                                                       3   AND ORDER TO MODIFY BRIEFING SCHEDULE ON SPERIAN ENERGY CORP’S

                                                       4   MOTION TO STRIKE AFFIRMATIVE DEFENSES (First Request) with the Clerk of Court

                                                       5   for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants

                                                       6   in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                       7             DATED this 26th day of June 2019.
                                                       8
                                                                                                          /s/ Jeanne Forrest
                                                       9                                                 An employee of SNELL & WILMER L.L.P.
                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -4-
                                                           4829-5280-3482
